FILED
                            NOT FOR PUBLICATION                              JUL 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CESAR Y. CATIBAYAN, a U.S. citizen,              No. 13-35989

               Plaintiff - Appellant,            D.C. No. 3:13-cv-00273-HU

 v.
                                                 MEMORANDUM*
SYCIP GORRES VELAYO & CO.,
(SGV), a Philippine Accounting Firm,
AKA SGV/Ernst & Young, (SGV/EY),

               Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Cesar Y. Catibayan appeals pro se from the district court’s judgment

dismissing his diversity action for lack of personal jurisdiction over SyCip Gorres

Velayo & Co. (“SGV”). We have jurisdiction under 28 U.S.C. § 1291. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo, Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015), and we affirm.

      The district court properly dismissed Catibayan’s action for lack of personal

jurisdiction because Catibayan failed to establish that SGV had sufficient contacts

with Oregon such that maintenance of the suit there would not offend due process.

See Or. R. Civ. P. 4(L); Walden v. Fiore, 134 S. Ct. 1115, 1121-23 (2014) (specific

jurisdiction requires a defendant to have certain minimum contacts with the forum

state); Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223-24 (9th Cir.

2011) (general jurisdiction requires a defendant to have “continuous and

systematic general business contacts” with the forum state (citation and internal

quotation marks omitted)); Gray & Co. v. Firstenberg Machinery Co., 913 F.2d
758, 760 (9th Cir. 1990) (per curiam) (Oregon’s long-arm statute allows for

jurisdiction over non-residents coextensive with due process requirements).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      Catibayan’s motion to expedite is denied as moot.

      Catibayan’s motion for appointment of counsel is denied.

      AFFIRMED.




                                            2                                  13-35989